RESOLUCIÓN
En conformidad con la Regla 1(a)(1) y (a)(2) del Regla-mento de la Comisión de Reputación para el Ejercicio de la Abogacía, según enmendado, 4 L.RR.A. Ap. XVII-C, el Pre-sidente y los siguientes Miembros Asociados continuarán en función por los términos que se indican a continuación:
1. Ledo. Doel Quiñones Núñez, presidente, 5 años.
*6682. Leda. Belén Guerrero Calderón, miembro asociada, 5 años.
3. Dr. Robert Stolberg, miembro asociado, 5 años.
Los nombramientos y términos dispuestos en esta Reso-lución serán efectivos inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo